Citation Nr: 0929688	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  06-08 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from April 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

Although the RO determined that new and material evidence had 
been received sufficient to warrant reopening the Veteran's 
claim of entitlement to service connection for PTSD, the 
Board as the final fact finder within VA, must initially 
determine whether new and material evidence has been 
submitted regardless of the RO's actions.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  In a February 1998 rating decision, the RO denied service 
connection for PTSD; the Veteran was advised of his appellate 
rights but did not appeal this decision.

2.  The evidence received since the February 1998 rating 
decision is not cumulative or redundant of evidence 
previously of record, and relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for PTSD.

3.  The Veteran did not engage in combat.

4.  There is no credible supporting evidence that a claimed 
in-service stressor occurred.

5.  The diagnoses of PTSD are not based on credible 
supporting evidence of a stressor.




CONCLUSIONS OF LAW

1.  The February 1998 rating decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 
(2008).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

Also, during the pendency of this appeal, the Court issued a 
decision which held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  See id.

As explained below, the Board has determined that the 
evidence and information currently of record are sufficient 
to support the reopening of the Veteran's claim of 
entitlement to service connection for PTSD.  Therefore, no 
further development is required regarding that issue to 
comply with VA's notice or duty to assist requirements.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107.

With respect to the reopened claim of entitlement to service 
connection for PTSD, the Board observes that a letter dated 
in January 2004, in response to the Veteran's request to 
reopen, asked him to provide specific details of the 
incidents that resulted in his PTSD.  He was advised of the 
evidence and information necessary to support a claim for 
service connection.  He was also asked to identify treatment 
providers, both private and VA.  The evidence of record was 
listed and the Veteran was told how VA would assist him in 
obtaining additional relevant evidence.  

In March 2006 the Veteran was advised of the manner in which 
VA determines disability ratings and effective dates.

In March 2008 the Veteran was asked to provide additional 
information regarding his reported stressors, to include the 
dates, units, locations, and names of people involved.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  The content of the notice provided to the Veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the Veteran received inadequate 
preadjudicatory notice, the record reflects that he was 
provided with a meaningful opportunity during the pendency of 
his appeal such that the preadjudicatory notice error did not 
affect the essential fairness of the adjudication now on 
appeal.

With respect to VA's duty to assist, the Board notes that a 
VA examination was conducted and treatment records have been 
associated with the claims file.  The Board finds that the VA 
examination was adequate, in that it was conducted by a 
neutral, skilled provider.  The examiner reviewed the 
Veteran's history and stressors, and conducted a complete 
psychiatric evaluation.  Records have been obtained from the 
Social Security Administration.  The Veteran has not 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  In fact, in October 
2008 the Veteran stated that he had no additional evidence to 
furnish regarding his stressors.  The Board is also unaware 
of any such outstanding evidence or information.  Therefore, 
the Board is also satisfied that VA has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

	New and Material Evidence

In February 1998 the RO denied service connection for PTSD, 
finding that there was no diagnosis of PTSD, and that there 
was no confirmed stressor.

The Board's review of the evidence of record at the time of 
the February 1998 rating decision discloses no diagnosis of 
PTSD.  The evidence obtained and associated with the record 
since the February 1998 decision includes treatment records 
reflecting such a diagnosis.  Based upon the reasons for the 
prior denial, records reflecting a diagnosis of PTSD are new 
and material.  Specifically, the evidence cures one of the 
evidentiary defects that had previously existed.  Therefore, 
the claim of entitlement to service connection for PTSD is 
reopened.  

	Service Connection

Initially, the Board notes that the evidence does not support 
a finding that the Veteran engaged in combat.  While he has 
made vague assertions that he was in imminent danger during 
his time in Vietnam, he has produced no evidence which would 
establish participation in combat.  Furthermore, service 
personnel records show that the Veteran did not serve in a 
combat specialty, nor did he receive any decoration 
indicating that he engaged in combat.  Thus, he is not 
entitled to application of the provisions of 38 U.S.C.A. § 
1154(b) (West 2002).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

As discussed above, the Veteran did not engage in combat.  

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the Veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Having carefully reviewed the evidence pertaining to this 
claim, the Board has determined that service connection for 
PTSD is not warranted.  In this regard, the Board notes that 
there is no independent corroboration (credible supporting 
evidence) of a claimed in-service stressor.  

The Veteran's service treatment records are negative for any 
diagnosis or abnormal finding pertaining to his psychiatric 
health.  On separation examination in March 1971 the Veteran 
endorsed nervous trouble.  The examiner provided no 
clarifying notes in response to the Veteran's report, and the 
Veteran was determined to be psychiatrically normal and 
qualified for separation.  Moreover, despite endorsing 
nervous trouble during a February 1973 examination for 
enlistment into the National Guard, the Veteran was again 
found psychiatrically normal and qualified for enlistment.

The Veteran submitted his original claim of entitlement to 
service connection for PTSD in December 1997.  He stated that 
he was with the 36th Signal Battalion and saw a lot of things 
that he could not forget.  He indicated that he did not know 
dates.  He asserted that no matter where one was, there was 
combat.  He stated that he was treated for three weeks for 
emotional or nervous disorders and that it should be in his 
records.  

A December 2003 report from a licensed counselor indicates a 
diagnosis of PTSD.  The Veteran reported that he sometimes 
had to clean blood, guts, and gore from vehicles he worked 
on.  He indicated that he had several sessions with a mental 
health worker in Vietnam because he jumped out of a guard 
tower when he was stoned.  He endorsed being hit with a piece 
of shrapnel and exposure to casualties.  He stated that there 
were near misses and that he fired his weapon at the enemy 
infrequently.  He stated that comrades were killed or 
seriously wounded.  

A VA examination was carried out in April 2004.  The 
Veteran's history was reviewed.  The examiner noted that the 
Veteran was in Vietnam from 1970 to 1971 and that he served 
with the 36th Signal Battalion.  The Veteran related that his 
primary duty was mechanic and that he had to scrounge parts 
from disabled vehicles and in that process, often found blood 
and gore in the shot up vehicles.  He stated that he feared 
being ambushed when he went out to disabled vehicles.  He 
also indicated that his base camp did receive several rocket 
attacks and that buildings were blown up.  He stated that he 
had several sessions with a mental health worker in Vietnam 
because of his extreme anxiety.  Following mental status 
examination, the diagnosis was PTSD.

In August 2005, the Veteran reported that he was subject to 
rocket attacks and that several buildings near his area were 
blown up.  He also reported that he was subject to direct 
fire while salvaging parts from vehicles.

In February 2007 the Veteran argued that it did not matter 
where one was in Vietnam, because it was still a combat 
situation.  He stated that he could have gotten shot at any 
time and was shot at more than once when he was in a five ton 
wrecker going out to check vehicles.  

Having reviewed the record, the Board has determined that 
service connection for PTSD is not warranted.  While there is 
a current diagnosis of PTSD, a stressor has not been 
corroborated.  Regarding the Veteran's report being shot at, 
his camp taking rocket attacks, and being exposed to blood 
and body parts, the Board observes that he has not provided 
sufficient information to allow verification of these claimed 
stressors.  The Board again notes that a noncombat Veteran's 
testimony alone does not qualify as credible supporting 
evidence of occurrence of an in-service stressor as required 
by 38 C.F.R. § 3.304(f).  With respect to these reported 
stressors, the Veteran has not provided requested dates, 
places, or names of people involved such that any meaningful 
research might be conducted in an attempt at verification.

With respect to the Veteran's report that he received mental 
health treatment in service, the Board notes that the service 
treatment records are completely negative for any such 
treatment.  (The Veteran did report a history of nervous 
trouble in March 1971 and February 1973.)  Moreover, the 
Veteran has been inconsistent in his report of the reason for 
such treatment, stating at one point that he jumped out of a 
guard tower and at another point that he was seen due to 
extreme anxiety.  The Board's review of the record 
demonstrates a remarkable lack of credible evidence of 
pathology or treatment in proximity to service or within 
years of separation. Furthermore, the separation examination 
in 1971 disclosed that the Veteran was psychiatrically normal 
and qualified for discharge, and a National Guard enlistment 
examination in 1973 found that the Veteran was qualified for 
enlistment.  The normal findings were documented, even though 
he reported a history of nervous trouble.  We conclude that 
normal findings are more probative than a report of a history 
of non-specific nervous trouble.

The Board is not required to accept a Veteran's 
uncorroborated account of his military experiences or the 
findings of psychiatrists and psychologists that are based on 
such an uncorroborated history provided by the Veteran.  See 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  As such, 
without a confirmed in-service stressor service connection 
may not be granted.  

In sum, the Board finds that the record does not contain 
evidence that tends to establish the criteria for 
establishing service connection for PTSD.  Although the 
record indicates a diagnosis of PTSD, the Veteran's claimed 
in-service stressors are lacking credible supporting 
evidence.  Having carefully considered all procurable and 
assembled data, the Board concludes that the criteria for 
service connection for PTSD are not met.  

Under these circumstances, the Board must conclude that the 
Veteran has not met the regulatory requirements of 
entitlement to service connection for PTSD, and that, on this 
basis, his claim must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable 
in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The application to reopen the claim of entitlement to service 
connection for PTSD is granted.

Entitlement to service connection for PTSD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


